Citation Nr: 0033828	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  96-41 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disability. 



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from May 1977 to May 1980. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  

A hearing at the RO was held in February 1998 on the issue 
now before the Board.  At the veteran's request, another 
personal hearing was scheduled to be held at the RO on 
November 16, 2000, before a traveling member of the Board.  
The veteran failed to report to the hearing.  He has not 
shown good cause for his failure to report and he has not 
requested another hearing.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  There is no competent evidence linking a current heart 
disability to service.   


CONCLUSION OF LAW

A heart disability was not incurred or aggravated by service, 
and cannot be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There are 
some disabilities, including cardiovascular disorders, for 
which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).   

With the above legal criteria in mind, the pertinent evidence 
will be summarized.  The service medical records, while 
reflecting treatment for chest pain attributable to 
gynecomastia, do not reflect any evidence for a heart 
disorder.  After service, the veteran was admitted to a VA 
hospital in October 1984 for treatment of chest pain.  After 
extensive testing, the chest pain was again not attributed to 
a heart disability; the diagnosis was spasm of pectoral 
muscles.  

In January/February 1993, VA cardiac testing revealed 
asymptomatic bradycardia.  An electrocardiogram showed normal 
sinus rhythm with a rate of 60.  He was found on examination 
to have a systolic ejection murmur and an echocardiogram was 
conducted.  The echocardiogram showed "normal examination, 
normal heart size, no septal hypertrophy, and no evidence of 
any kind of outflow obstruction.  Idiopathic hypertrophic 
subaortic stenosis was ruled out.  No disability was 
associated with the heart murmur, and it was reported that 
follow-up treatment in a cardiac clinic was not indicated.  

In short, the medical evidence above contains no evidence 
linking a current heart disability to service, and there is 
of record no other medical evidence linking a current heart 
disability to service.  The only "positive" evidence" of 
record suggesting such a linkage is the veteran's written 
contentions and sworn testimony presented at a February 1998 
hearing.  Such unsupported lay assertions have no probative 
value, and the Board thus must find that the probative weight 
of the "negative" evidence exceeds that of the "positive."  
See Edenfield, 8 Vet. App. at 384, 388; Caluza, 7 Vet. App. 
at 498, 506; Espiritu, 2 Vet. App. at 492, 495 (1992).  
Accordingly, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand is needed to 
apply these new provisions.  However, given the development 
accomplished in this case, the Board concludes that the 
additional delay in the adjudication of this case which would 
result from another remand would not be justified.  All 
reasonable efforts have been made to obtain evidence 
necessary to substantiate the veteran's claim; the available 
medical records appear to have been obtained by the RO and VA 
evaluation of the veteran's heart complaints was conducted.  
The RO adjudicated the issue on the merits and provided the 
veteran with sufficient notice as to the evidence necessary 
to support his claim; there is no indication that there is 
any other evidence to be obtained or development to be 
accomplished which would assist in the adjudication of the 
veteran's claim.  







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a heart disability is 
denied.  



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 

